



COURT OF APPEAL FOR ONTARIO

CITATION: Knox v. Niagara Falls Taxi Ltd. (502909
    Ontario Limited), 2014 ONCA 140

DATE: 20140224

DOCKET: C55623

Laskin, Goudge and Pardu JJ.A.

BETWEEN

Lewis
    Knox, Mary Cammie Bateman,

and Jannese Freeman

Plaintiffs (Respondents)

and

Niagara
    Falls Taxi Ltd., c.o.b. as 502909 Ontario Limited and

Stephen Rashanod, Ayhan Alakoc, Diane Falconer, Mehmet Erilli
    and

Michael
    Thewliss

Defendants (
Appellants
)

Elizabeth J. Forster and Christopher McClelland, for the
    appellant

Gary McClelland, for the respondent

Heard: February 19, 2014

On appeal from the judgment of Justice Barry H. Matheson
    of the Superior Court of Justice, dated May 15, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is allowed. There
    was no basis for finding the directors liable for breach of contract. The
    corporate defendant was found liable for termination of the contracts of
    dependent contractor taxi drivers without notice and damages were awarded in
    favour of the Plaintiffs against the Defendant corporation. No appeal is
    brought from that conclusion. It was not pleaded nor argued that the individual
    defendants were parties to the contract.

[2]

There is no evidence of
    tortious conduct on the part of the individual defendants. The tort of
    intentional interference with economic relations requires an actionable wrong
    against a third party which is absent here.  In addition, a claim for inducing
    breach of contract cannot proceed against a corporate officer or director where
    a claim for breach of contract lies against the corporation.

[3]

The plaintiffs alleged that a
    tort was committed when the corporate defendant passed a board resolution which
    effected the termination of the Plaintiffs.  Three of the individual defendants
    were not directors at that time.

[4]

The award of costs against
    individual defendants in the judgement of May 15, 2012 is set aside. The Defendants
    Appellants are awarded costs of appeal fixed at $7500.00 inclusive of disbursements
    and H.S.T.


